21 F.3d 675w
The SOCIETY OF the ROMAN CATHOLIC CHURCH OF the DIOCESE OFLAFAYETTE AND LAKE CHARLES, INC.,Plaintiff-Appellee-CrossAppellant-Appellant and Cross-Appellee,v.INTERSTATE FIRE & CASUALTY CO., et al., Defendants.ARTHUR J. GALLAGHER & COMPANY and Gallagher BassettServices, Inc., Defendants-Appellees-Cross Appellants,v.INTERSTATE FIRE & CASUALTY COMPANY, Defendant-Appellee-CrossAppellee and Cross-Appellant,v.Allen Godfrey LEE and Lloyds of London,Defendants-Appellees-Cross Appellees,v.PACIFIC EMPLOYERS INSURANCE COMPANY, Defendant-Third PartyPlaintiff-Appellee-Appellant and Cross-Appellee,andFireman's Fund Insurance, Defendant-Appellee-Appellant andCross-Appellee,andPreferred Risk Mutual Insurance Company,Defendant-Appellee-Appellant and Cross-Appellee.CENTENNIAL INSURANCE COMPANY, Defendant-Appellee,v.HOUSTON GENERAL INSURANCE COMPANY,Defendant-Appellant-Cross-Appellee and Appellee,Louisiana Companies, Inc., Third Party Defendant-Appellee.
No. 93-4068.
United States Court of Appeals,Fifth Circuit.
May 27, 1994.

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE 26 F.3d 1359